DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: "Path 1" and "Path 2" in Figure 10 and "S106" in Figure 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
In claim 1, line 9, “the blind spot” should read “a blind spot”.  
In claim 10, line 8, “the blind spot” should read “a blind spot”.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 10-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 9-13  of copending Application No. 17/345,279 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as illustrated in the table below. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The underlined portions below are simple equivalent word substitutions that do not render the applications patentably distinct from each other, mainly the substitution of an adjacent vehicle with a large vehicle, and the addition of accident history information to determine the dangerous level of the blind spot. These changes, in view of the related application, would be obvious to one having ordinary skill in the art, and the corresponding claims are therefore provisionally rejected on the ground of non-statutory double patenting. 
Instant Application
Related Application: 17/345,279
1. A system for avoiding a blind spot using accident history information, the system comprising: an image sensor configured to provide image information by acquiring a surrounding image of a host vehicle; and a vehicle controller configured to: detect, through the image sensor, an adjacent vehicle traveling adjacent to the host vehicle and a license plate of the adjacent vehicle; determine a dangerous level of the blind spot of the adjacent vehicle, based on accident history information of the adjacent vehicle and driver tendency information of a driver of the adjacent vehicle, obtained by inquiring about the license plate of the adjacent vehicle, after determining a blind spot range of the adjacent vehicle; and generate a path in which the host vehicle deviates from the blind spot or avoids the blind spot to reduce the dangerous level of the blind spot, based on a traveling situation of the host vehicle.
1. An apparatus for avoiding a blind spot of a vehicle, the apparatus comprising: an image sensor configured to provide image information by acquiring a surrounding image of a host vehicle; and a vehicle controller configured to: sense a large vehicle traveling adjacent to the host vehicle based on the image information, determine a blind spot range of the large vehicle, determine a dangerous level of the blind spot range, and generate a path for the host vehicle to deviate from the blind spot or to avoids the blind spot, based on a traveling situation of the host vehicle.
2. The system of claim 1, wherein the vehicle controller comprises: a blind spot range generator configured to detect the adjacent vehicle traveling adjacent to the host vehicle, based on the image information received through the image sensor, and determine a default blind spot range; a traveling road information generator configured to provide, as traveling road information, information on a road on which the host vehicle is travelling, based on the image information; a blind spot range changing device configured to change the default blind spot range, based on the traveling road information; a blind spot dangerous level determining device configured to determine the dangerous level of the blind spot by matching a dangerous level of the adjacent vehicle, deduced by analyzing the accident history information of the adjacent vehicle and the driver tendency information of the driver of the adjacent vehicle, with the default blind spot range changed based on the traveling road information; and a path generator configured to generate the path for minimizing the dangerous level of the blind spot, based on the traveling situation of the host vehicle and to longitudinally or laterally control the host vehicle.
2. The apparatus of claim 1, wherein the vehicle controller comprises: a blind spot range generator configured to sense the large vehicle traveling adjacent to the host vehicle, based on the image information and to determine a default blind spot range of the large vehicle; a traveling road information generator configured to provide, as traveling road information, information on a road on which the host vehicle is travelling, based on the image information; a blind spot range changing device configured to change the default blind spot range, based on the traveling road information; a blind spot dangerous level determiner configured to match the dangerous level with the changed default blind spot range; and a path generator configured to generate a path to minimize the dangerous level, based on the traveling situation of the host vehicle and to longitudinally or laterally control the host vehicle.
3. The system of claim 2, wherein the blind spot range generator comprises: an object type determining device configured to determine a type of the adjacent vehicle, based on the image information; an object size determining device configured to calculate a size of the adjacent vehicle, based on the image information; a host vehicle information storage configured to store data of the host vehicle, including a total height of the host vehicle and a roof area of the host vehicle; and a blind spot range determining device configured to determine the default blind spot range, based on any one or any combination of any two or more of the type of the adjacent vehicle, the size of the adjacent vehicle, the total height of the host vehicle, and the roof area of the host vehicle.
3. The apparatus of claim 2, wherein the blind spot range generator comprises: an object type determining device configured to determine a type of the large vehicle, based on the image information; an object size determining device configured to calculate a size of the large vehicle, based on the image information; a host vehicle information store configured to store at least a height of the host vehicle and a roof area of the host vehicle; and a blind spot range determiner configured to determine the default blind spot range, based on the type of the large vehicle, the size of the large vehicle, the height of the host vehicle, and the roof area of the host vehicle.
4. The system of claim 3, wherein the blind spot range determining device: selects one of blind spots stored depending on types of adjacent vehicles, based on the determined type of the adjacent vehicle; matches the selected blind spot with the detected adjacent vehicle; and determines the blind spot range matched with the adjacent vehicle, based on any one or any combination of any two or more of the determined size of the adjacent vehicle, the total height of the host vehicle, and the roof area of the host vehicle to determine the default blind spot range.
4. The apparatus of claim 3, wherein the blind spot range determiner is further configured to: select one of blind spots stored depending on types of large vehicles, based on the type of the large vehicle; match the selected blind spot with the large vehicle; and determine the default blind spot range based on the size of the large vehicle, the height of the host vehicle, and the roof area of the host vehicle.
2. The system of claim 1, wherein the vehicle controller comprises: … a path generator configured to generate the path for minimizing the dangerous level of the blind spot …
9. The apparatus of claim 1, wherein the vehicle controller is further configured to generate the path to minimize a dangerous level of the blind spot.
10. A method for avoiding a blind spot using accident history information, the method comprising: providing image information by acquiring a surrounding image of a host vehicle through an image sensor; detecting, by a vehicle controller, an adjacent vehicle traveling adjacent to the host vehicle and a license plate of the adjacent vehicle; determining a dangerous level of the blind spot of the adjacent vehicle, based on accident history information of the adjacent vehicle and driver tendency information of a driver of the adjacent vehicle obtained by inquiring about the license plate of the adjacent vehicle, after determining a blind spot range of the adjacent vehicle; and generating a path in which the host vehicle deviates from the blind spot or avoids the blind spot to reduce the dangerous level of the blind spot, based on a traveling situation of the host vehicle.
10. A processor-implemented method for avoiding a blind spot of a vehicle, the method comprising: providing image information by acquiring a surrounding image of a host vehicle through an image sensor; sensing, by a vehicle controller, a large vehicle traveling adjacent to the host vehicle based on the image information; determining a blind spot range of the large vehicle; determining a dangerous level of the blind spot range; and generating a path for the host vehicle to deviate from the blind spot or to avoid the blind spot, based on a traveling situation of the host vehicle.
11. The method of claim 10, wherein the detecting, by the vehicle controller, of the adjacent vehicle comprises: detecting, by a blind spot range generator, the adjacent vehicle traveling adjacent to the host vehicle, based on the image information received through the image sensor, and determining a default blind spot range of the adjacent vehicle; and providing, by a traveling road information generator, as traveling road information, information on a road on which the host vehicle is travelling, based on the image information, wherein the determining of the dangerous level of the blind spot comprises: changing, by a blind spot range changing device, the default blind spot range, based on the traveling road information; and determining, by a blind spot dangerous level determining device, the dangerous level of the blind spot by matching a dangerous level of the adjacent vehicle, deduced by analyzing the accident history information of the adjacent vehicle and the driver tendency information of the driver of the adjacent vehicle, with the default blind spot range changed based on the traveling road information, and wherein the generating of the path in which the host vehicle deviates comprises: generating, by a path generator, a path for minimizing the dangerous level of the blind spot, based on the traveling situation of the host vehicle; and longitudinally or laterally controlling the host vehicle.
11. The method of claim 10, wherein: the sensing of the large vehicle comprises sensing the large vehicle traveling adjacent to the host vehicle and determining a default blind spot range of the large vehicle; providing, as traveling road information, information on a road on which the host vehicle is travelling, based on the image information; changing the default blind spot range, based on the traveling road information; and matching the dangerous level with the changed default blind spot range, and the generating of the path comprises generating a path to minimize the dangerous level, based on the traveling situation of the host vehicle and longitudinally or laterally controlling the host vehicle.
12. The method of claim 11, wherein the determining of the dangerous level of the blind spot comprises: determining, by an object type determining device, a type of the adjacent vehicle, based on the image information; calculating, by an object size determining device, a size of the adjacent vehicle, based on the image information; storing, by a host vehicle information storage, data of the host vehicle, including a total height of the host vehicle and a roof area of the host vehicle; and determining, by a blind spot range determining device, the default blind spot range, based on any one or any combination of any two or more of the type of the adjacent vehicle, the size of the adjacent vehicle, the total height of the host vehicle, and the roof area of the host vehicle.
12. The method of claim 11, wherein the determining of the default blind spot range comprises: determining a type of the large vehicle, based on the image information; calculating a size of the large vehicle, based on the image information; storing data of the host vehicle, comprising a height of the host vehicle and a roof area of the host vehicle; and determining the default blind spot range, based on the type of the large vehicle, the size of the large vehicle, the height of the host vehicle, and the roof area of the host vehicle.
13. The method of claim 12, wherein the determining of the dangerous level of the blind spot comprises: selecting one of blind spots stored depending on types of adjacent vehicles, based on the determined type of the adjacent vehicle; matching the selected blind spot with the detected adjacent vehicle; and determining a blind spot range matched with the adjacent vehicle, based on any one or any combination of any two or more of the determined size of the adjacent vehicle, the total height of the host vehicle, and the roof area of the host vehicle to determine the default blind spot range.
13. The method of claim 12, wherein the determining of the default blind spot range comprises: selecting one of blind spots stored depending on types of large vehicles, based on the determined type of the large vehicle, and matching the selected blind spot with the sensed large vehicle; and determining the default blind spot range based on the determined size of the large vehicle, the height of the host vehicle, and the roof area of the host vehicle, such that blind spot range is determined.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi (U.S. Publication No. 2009/0037088; hereinafter Taguchi) in view of Clark et al. (U.S. Publication No. 2015/0317523; hereinafter Clark).
Regarding claim 1, Taguchi teaches a system for avoiding a blind spot using accident history information (Taguchi: Par. 12; i.e., create such a running plan as to evade the blind spot for the driver of the other vehicle),
the system comprising: an image sensor configured to provide image information by acquiring a surrounding image of a host vehicle (Taguchi: Par. 31; i.e., the perimeter sensor 30 is a sensor for monitoring thereabout, such as a camera 32 or millimeter-wave radar 34);
and a vehicle controller configured to: detect, through the image sensor, an adjacent vehicle traveling adjacent to the host vehicle and a license plate of the adjacent vehicle (Taguchi: Par. 34; i.e., the running plan creating ECU 10 has … a weight estimating part 14; Par. 38; i.e., this weight estimation detects the size (length and width) and vehicle type (e.g., whether it is a truck, a passenger car, or the like according to its license plate) of each of the other vehicles from the detected data from the millimeter-wave radar 34 and camera 32; the control unit detects a license plate of an adjacent vehicle);
determine a dangerous level of the blind spot of the adjacent vehicle, based on driver tendency information of a driver of the adjacent vehicle after determining a blind spot range of the adjacent vehicle (Taguchi: Par. 97; i.e., the tendencies of the other vehicles are put into a driver model; Par. 106; i.e., the running plan creating apparatus 201 … can set a blind spot determination value distribution as a degree of risk of each of the other vehicles by utilizing thus acquired blind spot area; the degree of risk is determined based on characteristics of the other vehicle such as driver tendencies);
and generate a path in which the host vehicle deviates from the blind spot or avoids the blind spot to reduce the dangerous level of the blind spot, based on a traveling situation of the host vehicle (Taguchi: Par. 106; i.e., a running plan can be created according to the risk degree distribution such as to evade blind spots of the drivers within an available range in conformity to the degree of urgency in the running condition, whereby the risk of accidents being caused by oversight of the drivers of the other vehicles can be reduced).
Taguchi does not explicitly teach determine a dangerous level of the blind spot of the adjacent vehicle, based on accident history information of the adjacent vehicle, obtained by inquiring about the license plate of the adjacent vehicle.
However, in the same field of endeavor, Clark teaches determine a dangerous level of the blind spot of the adjacent vehicle, based on accident history information of the adjacent vehicle, obtained by inquiring about the license plate of the adjacent vehicle (Clark: Par. 17; i.e., the disclosed system is also enabled to determine a statistical threat determined from past vehicle history; Par. 19; i.e., the license plate numbers are wirelessly sent to a server which accesses department of motor vehicles or other available public and/or private insurance industry databases to collect information about the vehicle's accident and traffic ticket history; the threat level is determined based on accident history information of the other vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of claim 1 to have further incorporated determine a dangerous level of the blind spot of the adjacent vehicle, based on accident history information of the adjacent vehicle, obtained by inquiring about the license plate of the adjacent vehicle, as taught by Clark. Doing so would allow the system to alert the driver to move away from the dangerous vehicle (Clark: Par. 29; i.e., this information may then be used by the driver of the CE vehicle as a warning to move away from the subject alarming vehicle, i.e. the vehicle giving cause for alarm).
Regarding claim 8, Taguchi in view of Clark teaches the system according to claim 1. Taguchi further teaches wherein the adjacent vehicle is larger than the host vehicle (Taguchi: Par. 85; i.e., this blind spot determination value distribution setting detects the size (length and width) and vehicle type (e.g., whether it is a truck); if the vehicle type was a truck, it would be larger than the host vehicle M displayed in Fig. 11).
Regarding claim 9, Taguchi in view of Clark teaches the system according to claim 1. Taguchi further teaches wherein the adjacent vehicle is a truck or a bus (Taguchi: Fig. 10; i.e., the detected vehicle type may be a truck or a bus).
Regarding claim 10, Taguchi teaches a method for avoiding a blind spot using accident history information (Taguchi: Par. 12; i.e., create such a running plan as to evade the blind spot for the driver of the other vehicle),
the method comprising: providing image information by acquiring a surrounding image of a host vehicle through an image sensor (Taguchi: Par. 31; i.e., the perimeter sensor 30 is a sensor for monitoring thereabout, such as a camera 32 or millimeter-wave radar 34);
detecting, by a vehicle controller, an adjacent vehicle traveling adjacent to the host vehicle and a license plate of the adjacent vehicle (Taguchi: Par. 34; i.e., the running plan creating ECU 10 has … a weight estimating part 14; Par. 38; i.e., this weight estimation detects the size (length and width) and vehicle type (e.g., whether it is a truck, a passenger car, or the like according to its license plate) of each of the other vehicles from the detected data from the millimeter-wave radar 34 and camera 32; the control unit detects a license plate of an adjacent vehicle);
determining a dangerous level of the blind spot of the adjacent vehicle, based on driver tendency information of a driver of the adjacent vehicle after determining a blind spot range of the adjacent vehicle (Taguchi: Par. 97; i.e., the tendencies of the other vehicles are put into a driver model; Par. 106; i.e., the running plan creating apparatus 201 … can set a blind spot determination value distribution as a degree of risk of each of the other vehicles by utilizing thus acquired blind spot area; the degree of risk is determined based on characteristics of the other vehicle such as driver tendencies);
and generating a path in which the host vehicle deviates from the blind spot or avoids the blind spot to reduce the dangerous level of the blind spot, based on a traveling situation of the host vehicle (Taguchi: Par. 106; i.e., a running plan can be created according to the risk degree distribution such as to evade blind spots of the drivers within an available range in conformity to the degree of urgency in the running condition, whereby the risk of accidents being caused by oversight of the drivers of the other vehicles can be reduced).
Taguchi does not explicitly teach determine a dangerous level of the blind spot of the adjacent vehicle, based on accident history information of the adjacent vehicle, obtained by inquiring about the license plate of the adjacent vehicle.
However, in the same field of endeavor, Clark teaches determine a dangerous level of the blind spot of the adjacent vehicle, based on accident history information of the adjacent vehicle, obtained by inquiring about the license plate of the adjacent vehicle (Clark: Par. 17; i.e., the disclosed system is also enabled to determine a statistical threat determined from past vehicle history; Par. 19; i.e., the license plate numbers are wirelessly sent to a server which accesses department of motor vehicles or other available public and/or private insurance industry databases to collect information about the vehicle's accident and traffic ticket history; the threat level is determined based on accident history information of the other vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of claim 10 to have further incorporated determine a dangerous level of the blind spot of the adjacent vehicle, based on accident history information of the adjacent vehicle, obtained by inquiring about the license plate of the adjacent vehicle, as taught by Clark. Doing so would allow the system to alert the driver to move away from the dangerous vehicle (Clark: Par. 29; i.e., this information may then be used by the driver of the CE vehicle as a warning to move away from the subject alarming vehicle, i.e. the vehicle giving cause for alarm).
Regarding claim 17, Taguchi in view of Clark teaches the method according to claim 10. Taguchi further teaches wherein the adjacent vehicle is larger than the host vehicle (Taguchi: Par. 85; i.e., this blind spot determination value distribution setting detects the size (length and width) and vehicle type (e.g., whether it is a truck); if the vehicle type was a truck, it would be larger than the host vehicle M displayed in Fig. 11).
Regarding claim 18, Taguchi in view of Clark teaches the method according to claim 10. Taguchi further teaches wherein the adjacent vehicle is a truck or a bus (Taguchi: Fig. 10; i.e., the detected vehicle type may be a truck or a bus).
Claims 2, 5, 6, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi in view of Clark, and further in view of Park et al. (U.S. Publication No. 2018/0082589; hereinafter Park).
Regarding claim 2, Taguchi in view of Clark teaches the system according to claim 1. Taguchi further teaches wherein the vehicle controller comprises: a blind spot range generator configured to detect the adjacent vehicle traveling adjacent to the host vehicle, based on the image information received through the image sensor, and determine a default blind spot range (Taguchi: Par. 101; i.e., the size (length and width) and vehicle type (e.g., whether it is a truck, a passenger car, or the like according to its license plate) of each of the other vehicles are detected from the data obtained by the millimeter-wave radar 34 and camera 32 (step S1207). Subsequently, in the table shown in FIG. 10 stored in the data storage part 211, the blind spot area is extracted from the relevant column of size and vehicle type (step S1208));
and a traveling road information generator configured to provide, as traveling road information, information on a road on which the host vehicle is travelling, based on the image information (Taguchi: Par. 37; i.e., the action predicting part 13 also acquires information about the running road (such as increases/decreases in lanes, merging, branching, alignments, and curves)). 
Taguchi does not explicitly teach a blind spot range changing device configured to change the default blind spot range, based on the traveling road information.
However, in the same field of endeavor, Park teaches a blind spot range changing device configured to change the default blind spot range, based on the traveling road information (Park: Par. 446; i.e., when the vehicle 100 is located on a curve 2111, the processor 870 may control change of blind spot areas BSL and BSR based on curvature information of the curve).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Taguchi to have further incorporated a blind spot range changing device configured to change the default blind spot range, based on the traveling road information, as taught by Park. Doing so would allow the vehicle to adapt the blind spot range for a curved road to produce more accurate results and avoid a collision (Park: Par. 457; i.e., by changing the blind spot areas, an object may be detected in an appropriate manner suitable for the vehicle 100 travelling around a curve, and a warning may be output, thereby preventing unnecessary warning and an accident).
Taguchi further teaches a blind spot dangerous level determining device configured to determine the dangerous level of the blind spot by matching a dangerous level of the adjacent vehicle, deduced by analyzing the driver tendency information of the driver of the adjacent vehicle, with the default blind spot range changed based on the traveling road information (Taguchi: Par. 97; i.e., the tendencies of the other vehicles are put into a driver model; Par. 106; i.e., the running plan creating apparatus 201 … can set a blind spot determination value distribution as a degree of risk of each of the other vehicles by utilizing thus acquired blind spot area; the degree of risk is determined based on characteristics of the other vehicle such as driver tendencies).
Clark further teaches deducing the dangerous level of the adjacent vehicle by analyzing the accident history information of the adjacent vehicle (Clark: Par. 17; i.e., the disclosed system is also enabled to determine a statistical threat determined from past vehicle history).
	Taguchi further teaches a path generator configured to generate the path for minimizing the dangerous level of the blind spot, based on the traveling situation of the host vehicle and to longitudinally or laterally control the host vehicle (Taguchi: Par. 106; i.e., a running plan can be created according to the risk degree distribution such as to evade blind spots of the drivers within an available range in conformity to the degree of urgency in the running condition; Par. 105; i.e., the throttle actuator 71 and brake actuator 74 are controlled, so as to regulate the engine 73 and brake units 74, thereby controlling acceleration/deceleration).
Regarding claim 5, Taguchi in view of Clark and Park teaches the system according to claim 2. Taguchi further teaches wherein the blind spot dangerous level determining device determines the dangerous level of the blind spot by matching the dangerous level of the adjacent vehicle, deduced by using the driver tendency information of the driver of the adjacent vehicle received from an information providing server, with the default blind spot range changed based on a traveling path of the host vehicle and a traveling path of the adjacent vehicle (Taguchi: Par. 97; i.e., the tendencies of the other vehicles are put into a driver model; Par. 106; i.e., the running plan creating apparatus 201 … can set a blind spot determination value distribution as a degree of risk of each of the other vehicles by utilizing thus acquired blind spot area; the degree of risk of the blind spot is determined based on characteristics of the other vehicle such as driver tendencies).
Clark further teaches deducing the dangerous level of the adjacent vehicle by using the accident history information, including a number of times of accidents, an accident type, and an accident scale, of the adjacent vehicle (Clark: Par. 17; i.e., the disclosed system is also enabled to determine a statistical threat determined from past vehicle history; Par. 23; i.e., other retrievable information would include the type of and the number of vehicle incidents by date in which a searched-for or “subject” vehicle has been involved; Par. 28; i.e., a less severe incident such as a minor accident involving the searched vehicle which occurred more than a year ago, would invoke only a moderate audio alarm; the threat level is determined based on accident history information of the other vehicle including number of accidents, type of accident, and severity).
Regarding claim 6, Taguchi in view of Clark and Park teaches the system according to claim 5. Taguchi further teaches wherein the vehicle controller is further configured to: accelerate the host vehicle to deviate the host vehicle from the blind spot range, when the dangerous level of the blind spot and the dangerous level of the adjacent vehicle are higher than a specific reference, and when the host vehicle travels within the blind spot range of the adjacent vehicle (Taguchi: Par. 103; i.e., when the degree of urgency is "high", it is determined that the control is necessary or inevitable, whereby the temporarily created running plan is formally employed; Par. 105; i.e., the throttle actuator 71 and brake actuator 74 are controlled, so as to regulate the engine 73 and brake units 74, thereby controlling acceleration/deceleration; the high level of urgency corresponds with a high danger level).
Regarding claim 11, Taguchi in view of Clark teaches the method according to claim 10. Taguchi further teaches wherein the detecting, by the vehicle controller, of the adjacent vehicle comprises: detecting, by a blind spot range generator, the adjacent vehicle traveling adjacent to the host vehicle, based on the image information received through the image sensor, and determining a default blind spot range of the adjacent vehicle (Taguchi: Par. 101; i.e., the size (length and width) and vehicle type (e.g., whether it is a truck, a passenger car, or the like according to its license plate) of each of the other vehicles are detected from the data obtained by the millimeter-wave radar 34 and camera 32 (step S1207). Subsequently, in the table shown in FIG. 10 stored in the data storage part 211, the blind spot area is extracted from the relevant column of size and vehicle type (step S1208));
And providing, by a traveling road information generator, as traveling road information, information on a road on which the host vehicle is travelling, based on the image information (Taguchi: Par. 37; i.e., the action predicting part 13 also acquires information about the running road (such as increases/decreases in lanes, merging, branching, alignments, and curves)). 
Taguchi does not explicitly teach wherein the determining of the dangerous level of the blind spot comprises: changing, by a blind spot range changing device, the default blind spot range, based on the traveling road information.
However, in the same field of endeavor, Park teaches wherein the determining of the dangerous level of the blind spot comprises: changing, by a blind spot range changing device, the default blind spot range, based on the traveling road information (Park: Par. 446; i.e., when the vehicle 100 is located on a curve 2111, the processor 870 may control change of blind spot areas BSL and BSR based on curvature information of the curve).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Taguchi to have further incorporated wherein the determining of the dangerous level of the blind spot comprises: changing, by a blind spot range changing device, the default blind spot range, based on the traveling road information, as taught by Park. Doing so would allow the vehicle to adapt the blind spot range for a curved road to produce more accurate results and avoid a collision (Park: Par. 457; i.e., by changing the blind spot areas, an object may be detected in an appropriate manner suitable for the vehicle 100 travelling around a curve, and a warning may be output, thereby preventing unnecessary warning and an accident).
Taguchi further teaches determining, by a blind spot dangerous level determining device, the dangerous level of the blind spot by matching a dangerous level of the adjacent vehicle, deduced by analyzing the driver tendency information of the driver of the adjacent vehicle, with the default blind spot range changed based on the traveling road information (Taguchi: Par. 97; i.e., the tendencies of the other vehicles are put into a driver model; Par. 106; i.e., the running plan creating apparatus 201 … can set a blind spot determination value distribution as a degree of risk of each of the other vehicles by utilizing thus acquired blind spot area; the degree of risk is determined based on characteristics of the other vehicle such as driver tendencies).
Clark further teaches deducing the dangerous level of the adjacent vehicle by analyzing the accident history information of the adjacent vehicle (Clark: Par. 17; i.e., the disclosed system is also enabled to determine a statistical threat determined from past vehicle history).
	Taguchi further teaches wherein the generating of the path in which the host vehicle deviates comprises: generating, by a path generator, a path for minimizing the dangerous level of the blind spot, based on the traveling situation of the host vehicle; (Taguchi: Par. 106; i.e., a running plan can be created according to the risk degree distribution such as to evade blind spots of the drivers within an available range in conformity to the degree of urgency in the running condition). 
and to longitudinally or laterally control the host vehicle (Taguchi: Par. 105; i.e., the throttle actuator 71 and brake actuator 74 are controlled, so as to regulate the engine 73 and brake units 74, thereby controlling acceleration/deceleration)
Regarding claim 14, Taguchi in view of Clark and Park teaches the method according to claim 11. Taguchi further teaches wherein the determining of the dangerous level of the blind spot comprises: determining the dangerous level of the blind spot by matching the dangerous level of the adjacent vehicle, deduced by using the driver tendency information of the driver of the adjacent vehicle received from an information providing server, with the default blind spot range changed based on a traveling path of the host vehicle and a traveling path of the adjacent vehicle (Taguchi: Par. 97; i.e., the tendencies of the other vehicles are put into a driver model; Par. 106; i.e., the running plan creating apparatus 201 … can set a blind spot determination value distribution as a degree of risk of each of the other vehicles by utilizing thus acquired blind spot area; the degree of risk of the blind spot is determined based on characteristics of the other vehicle such as driver tendencies).
Clark further teaches deducing the dangerous level of the adjacent vehicle by using the accident history information, including a number of times of accidents, an accident type, and an accident scale, of the adjacent vehicle (Clark: Par. 17; i.e., the disclosed system is also enabled to determine a statistical threat determined from past vehicle history; Par. 23; i.e., other retrievable information would include the type of and the number of vehicle incidents by date in which a searched-for or “subject” vehicle has been involved; Par. 28; i.e., a less severe incident such as a minor accident involving the searched vehicle which occurred more than a year ago, would invoke only a moderate audio alarm; the threat level is determined based on accident history information of the other vehicle including number of accidents, type of accident, and severity).
Regarding claim 15, Taguchi in view of Clark and Park teaches the method according to claim 14. Taguchi further teaches wherein the generating of the path in which the host vehicle deviates comprises: accelerating the host vehicle to deviate the host vehicle from the blind spot range, when the dangerous level of the blind spot and the dangerous level of the adjacent vehicle are higher than a specific reference, and when the host vehicle travels within the blind spot range of the adjacent vehicle (Taguchi: Par. 103; i.e., when the degree of urgency is "high", it is determined that the control is necessary or inevitable, whereby the temporarily created running plan is formally employed; Par. 105; i.e., the throttle actuator 71 and brake actuator 74 are controlled, so as to regulate the engine 73 and brake units 74, thereby controlling acceleration/deceleration; the high level of urgency corresponds with a high danger level).
Claims 3, 4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi in view of Clark and Park, and further in view of Kitahara et al. (U.S. Publication No. 2021/0199463; hereinafter Kitahara).
Regarding claim 3, Taguchi in view of Clark and Park teaches the system according to claim 2. Taguchi further teaches wherein the blind spot range generator comprises: an object type determining device configured to determine a type of the adjacent vehicle, based on the image information (Taguchi: Par. 101; i.e., in the blind spot determination value setting part 215, the … vehicle type (e.g., whether it is a truck, a passenger car, or the like according to its license plate) of each of the other vehicles are detected from the data obtained by the millimeter-wave radar 34 and camera 32);
and an object size determining device configured to calculate a size of the adjacent vehicle, based on the image information (Taguchi: Par. 101; i.e., in the blind spot determination value setting part 215, the size (length and width) … of each of the other vehicles are detected from the data obtained by the millimeter-wave radar 34 and camera 32).
Taguchi does not explicitly teach a host vehicle information storage configured to store data of the host vehicle, including a total height of the host vehicle and a roof area of the host vehicle.
However, in the same field of endeavor, Kitahara teaches a host vehicle information storage configured to store data of the host vehicle, including a total height of the host vehicle and a roof area of the host vehicle (Kitahara: Par. 230; i.e., step S703 is a step in which the main processor 40 measures the height of the preceding vehicle; Par. 93; i.e., the shape and position of each object are represented by a group of coordinate points; the height and area of the vehicle are used to determine the blind spot area as displayed in figures 15 and 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Taguchi to have further incorporated a host vehicle information storage configured to store data of the host vehicle, including a total height of the host vehicle and a roof area of the host vehicle, as taught by Kitahara. Doing so would allow the system to determine if there are other objects within the blind spot of the vehicle (Kitahara: Par. 232; i.e., step S705 is a step of determining whether or not the preceding vehicle exists at a position that blocks the landmark 63 that would be disposed within the angle of view).
	Taguchi further teaches a blind spot range determining device configured to determine the default blind spot range, based on any one or any combination of any two or more of the type of the adjacent vehicle, the size of the adjacent vehicle, the total height of the host vehicle, and the roof area of the host vehicle (Taguchi: Par. 101; i.e., in the table shown in FIG. 10 stored in the data storage part 211, the blind spot area is extracted from the relevant column of size and vehicle type (step S1208)).
Regarding claim 4, Taguchi in view of Clark, Park, and Kitahara teaches the system according to claim 3. Taguchi further teaches wherein the blind spot range determining device: selects one of blind spots stored depending on types of adjacent vehicles, based on the determined type of the adjacent vehicle (Taguchi: Par. 101; i.e., in the table shown in FIG. 10 stored in the data storage part 211, the blind spot area is extracted from the relevant column of size and vehicle type (step S1208); the blind spot is selected from the table based on the detected vehicle type);
and matches the selected blind spot with the detected adjacent vehicle (Taguchi: Par. 101; i.e., as shown in FIG. 11, a dead spot determination value is added to a running path memory for each of the other vehicles N1 and N2 running about the own vehicle M; as displayed in Figure 11, the blind spot is matched with the corresponding vehicle based on the detected vehicle type).
While Taguchi teaches determining the blind spot range based on the determined size of the adjacent vehicle, Taguchi does not teach determining the blind spot range matched with the adjacent vehicle, based on any one or any combination of any two or more of the determined size of the adjacent vehicle, the total height of the host vehicle, and the roof area of the host vehicle to determine the default blind spot range.
However, Kitahara further teaches determining the blind spot range based on the determined size of the adjacent vehicle, Taguchi does not teach determining the blind spot range matched with the adjacent vehicle, based on any one or any combination of any two or more of the determined size of the adjacent vehicle, the total height of the host vehicle, and the roof area of the host vehicle to determine the default blind spot range (Kitahara: Par. 232; i.e., a portion (the hatched portion in FIG. 15) that becomes a blind spot of the camera 10 is determined based on the inter-vehicle distance acquired in step S702, the vehicle height of the preceding vehicle acquired in step S703, and the angle of view of the camera 10; the vehicle height and dimensions affect the blind spot range of the truck).
Regarding claim 12, Taguchi in view of Clark and Park teaches the method according to claim 11. Taguchi further teaches wherein the  determining of the dangerous level of the blind spot comprises: determining, by an object type determining device, a type of the adjacent vehicle, based on the image information (Taguchi: Par. 101; i.e., in the blind spot determination value setting part 215, the … vehicle type (e.g., whether it is a truck, a passenger car, or the like according to its license plate) of each of the other vehicles are detected from the data obtained by the millimeter-wave radar 34 and camera 32);
and calculating, by an object size determining device, a size of the adjacent vehicle, based on the image information (Taguchi: Par. 101; i.e., in the blind spot determination value setting part 215, the size (length and width) … of each of the other vehicles are detected from the data obtained by the millimeter-wave radar 34 and camera 32).
Taguchi does not explicitly teach storing, by a host vehicle information storage, data of the host vehicle, including a total height of the host vehicle and a roof area of the host vehicle.
However, in the same field of endeavor, Kitahara teaches storing, by a host vehicle information storage, data of the host vehicle, including a total height of the host vehicle and a roof area of the host vehicle (Kitahara: Par. 230; i.e., step S703 is a step in which the main processor 40 measures the height of the preceding vehicle; Par. 93; i.e., the shape and position of each object are represented by a group of coordinate points; the height and area of the vehicle are used to determine the blind spot area as displayed in figures 15 and 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Taguchi to have further incorporated storing, by a host vehicle information storage, data of the host vehicle, including a total height of the host vehicle and a roof area of the host vehicle, as taught by Kitahara. Doing so would allow the system to determine if there are other objects within the blind spot of the vehicle (Kitahara: Par. 232; i.e., step S705 is a step of determining whether or not the preceding vehicle exists at a position that blocks the landmark 63 that would be disposed within the angle of view).
	Taguchi further teaches determining, by a blind spot range determining device, the default blind spot range, based on any one or any combination of any two or more of the type of the adjacent vehicle, the size of the adjacent vehicle, the total height of the host vehicle, and the roof area of the host vehicle (Taguchi: Par. 101; i.e., in the table shown in FIG. 10 stored in the data storage part 211, the blind spot area is extracted from the relevant column of size and vehicle type (step S1208)).
Regarding claim 13, Taguchi in view of Clark, Park, and Kitahara teaches the method according to claim 12. Taguchi further teaches wherein the determining of the dangerous level of the blind spot comprises: selecting one of blind spots stored depending on types of adjacent vehicles, based on the determined type of the adjacent vehicle (Taguchi: Par. 101; i.e., in the table shown in FIG. 10 stored in the data storage part 211, the blind spot area is extracted from the relevant column of size and vehicle type (step S1208); the blind spot is selected from the table based on the detected vehicle type);
and matching the selected blind spot with the detected adjacent vehicle (Taguchi: Par. 101; i.e., as shown in FIG. 11, a dead spot determination value is added to a running path memory for each of the other vehicles N1 and N2 running about the own vehicle M; as displayed in Figure 11, the blind spot is matched with the corresponding vehicle based on the detected vehicle type).
While Taguchi teaches determining the blind spot range based on the determined size of the adjacent vehicle, Taguchi does not teach determining a blind spot range matched with the adjacent vehicle, based on any one or any combination of any two or more of the determined size of the adjacent vehicle, the total height of the host vehicle, and the roof area of the host vehicle to determine the default blind spot range.
However, Kitahara further teaches determining a blind spot range based on the determined size of the adjacent vehicle, Taguchi does not teach determining the blind spot range matched with the adjacent vehicle, based on any one or any combination of any two or more of the determined size of the adjacent vehicle, the total height of the host vehicle, and the roof area of the host vehicle to determine the default blind spot range (Kitahara: Par. 232; i.e., a portion (the hatched portion in FIG. 15) that becomes a blind spot of the camera 10 is determined based on the inter-vehicle distance acquired in step S702, the vehicle height of the preceding vehicle acquired in step S703, and the angle of view of the camera 10; the vehicle height and dimensions affect the blind spot range of the truck).
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi in view of Clark and Park, and further in view of Adam et al. (U.S. Patent No. 9487212; hereinafter Adam).
Regarding claim 7, Taguchi in view of Clark and Park teaches the system according to claim 5, but does not explicitly teach wherein the vehicle controller is further configured to: generate a path of passing through a safer blind spot by determining the dangerous level of the blind spot and the dangerous level of the adjacent vehicle, when the host vehicle avoids the blind spot of the adjacent vehicle by passing through the blind spot of the adjacent vehicle.
However, in the same field of endeavor, Adam teaches wherein the vehicle controller is further configured to: generate a path of passing through a safer blind spot by determining the dangerous level of the blind spot and the dangerous level of the adjacent vehicle, when the host vehicle avoids the blind spot of the adjacent vehicle by passing through the blind spot of the adjacent vehicle (Adam: Col. 10; lines 43-50; i.e., a greater risk to host vehicle 10 may exist from traveling in the blind spot 78, 80 of a larger tractor-trailer 66 than the blind spot 74, 76 of another smaller passenger vehicle 62, 64. Therefore, controller 36 may adjust the position of the host vehicle 10 using the automated driving system 14 in response to the detected blind spot condition and the type of vehicle in light of the varying risk).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Taguchi to have further incorporated wherein the vehicle controller is further configured to: generate a path of passing through a safer blind spot by determining the dangerous level of the blind spot and the dangerous level of the adjacent vehicle, when the host vehicle avoids the blind spot of the adjacent vehicle by passing through the blind spot of the adjacent vehicle, as taught by Adam. Doing so would allow the vehicle to avoid the blind spot that has a greater associated danger level (Adam: Col. 13, lines 7-10; i.e., controller 36 may be configured to adjust the position of the host vehicle 10 in response to the threat assessment to avoid the blind spot that poses the greater threat).
Regarding claim 14, Taguchi in view of Clark and Park teaches the method according to claim 14, but does not explicitly teach wherein the generating of the path in which the host vehicle deviates comprises: accelerating the host vehicle to deviate the host vehicle from the blind spot range of the adjacent vehicle, when the dangerous level of the blind spot and the dangerous level of the adjacent vehicle are higher than a specific reference, and when the host vehicle travels within the blind spot range of the adjacent vehicle.
However, in the same field of endeavor, Adam teaches wherein the generating of the path in which the host vehicle deviates comprises: accelerating the host vehicle to deviate the host vehicle from the blind spot range of the adjacent vehicle, when the dangerous level of the blind spot and the dangerous level of the adjacent vehicle are higher than a specific reference, and when the host vehicle travels within the blind spot range of the adjacent vehicle (Adam: Col. 10; lines 43-50; i.e., a greater risk to host vehicle 10 may exist from traveling in the blind spot 78, 80 of a larger tractor-trailer 66 than the blind spot 74, 76 of another smaller passenger vehicle 62, 64. Therefore, controller 36 may adjust the position of the host vehicle 10 using the automated driving system 14 in response to the detected blind spot condition and the type of vehicle in light of the varying risk).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Taguchi to have further incorporated wherein the generating of the path in which the host vehicle deviates comprises: accelerating the host vehicle to deviate the host vehicle from the blind spot range of the adjacent vehicle, when the dangerous level of the blind spot and the dangerous level of the adjacent vehicle are higher than a specific reference, and when the host vehicle travels within the blind spot range of the adjacent vehicle, as taught by Adam. Doing so would allow the vehicle to avoid the blind spot that has a greater associated danger level (Adam: Col. 13, lines 7-10; i.e., controller 36 may be configured to adjust the position of the host vehicle 10 in response to the threat assessment to avoid the blind spot that poses the greater threat).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art deemed pertinent in the art of blind spot avoidance includes Dolgov et al. (U.S. Patent No. 9180882), Singh et al. (U.S. Patent No. 11198437), and Yoo et al. (U.S. Patent No. 11046310).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661